August 1, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               LEXINGTON INSURANCE COMPANY, Appellant

NO. 14-11-00881-CV                          V.

                      JAW THE POINTE, LLC, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, JAW THE
POINTE, LLC, signed, July 7, 2011, was heard on the transcript of the record. We
have inspected the record and find error in the trial court’s judgment. We therefore
order the judgment of the court below REVERSED and RENDER a take nothing
judgment against JAW THE POINTE, LLC.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, JAW THE POINTE, LLC.

      We further order this decision certified below for observance.